Citation Nr: 0617799	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  96-26 827	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for monocytic leukemia, 
for purposes of accrued benefits.

2.  Entitlement to service connection for ulcerative colitis, 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Steven A. Alerding, Attorney



ATTORNEY FOR THE BOARD

David A. Sadat, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  He died in November 1988, and the appellant is 
his widow. 

In a January 2004 decision, the Board of Veterans' Appeals 
(Board) denied service connection for the cause of the 
veteran's death and granted entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In the introduction of this decision, the Board 
noted that (based on the record) the appellant had not 
submitted a timely substantive appeal on her claims for 
accrued benefits.  In November 2005 documents, the 
appellant's representative argued (in pertinent part) that 
the Board erred in concluding that the appellant had not 
perfected her appeals on these claims.  A subsequent 
investigation by the Board revealed that the appellant had, 
in fact, submitted a timely substantive appeal.  Accordingly, 
the Board issues this supplemental decision on the claims for 
accrued benefits.  


FINDINGS OF FACT

1.  The evidence in VA's possession at the time of the 
veteran's death included service medical records reflecting 
no complaints or findings relating to monocytic leukemia, nor 
any other medical records either reflecting that he had 
leukemia within a year of separation or relating his 
monocytic leukemia to service (including as due to exposure 
to herbicides).  

2.  The evidence in VA's possession at the time of the 
veteran's death included service medical records reflecting 
complaints of stomach symptoms, but no medical records either 
reflecting that he had ulcers within a year of separation or 
relating his ulcerative colitis to service (including as due 
to exposure to herbicides).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for monocyclic 
leukemia, for purposes of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107, 5121 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.1000 (2005).  

2.  The criteria for service connection for ulcerative 
colitis, for purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107, 5121 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the appellant of the four elements required by 
Pelegrini II by a September 2004 letter.  

As detailed below, the claims for accrued benefits are being 
denied and no effective date will be assigned.  Therefore, 
any failure of VA in providing the appellant with specific 
notice concerning effective dates concerning these claims is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Although proper notice was provided after the 
initial adjudication of the appellant's claims, she was not 
prejudiced thereby because this was also harmless error.  VA 
satisfied its notice requirements by September 2004 and 
readjudicated the claims in a June 2005 statement of the 
case.  

During the course of this appeal, pertinent VA and private 
medical records were reviewed, as well as written statements 
from the appellant and her representative.  VA has made a 
reasonable effort to obtain relevant records identified by 
the appellant.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  As these claims are for accrued benefits, a 
VA examination or medical opinion is not appropriate.  See 38 
C.F.R. § 3.159(c)(4)(iii).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the appellant is not prejudiced by the Board's 
adjudication of her claims.



II.  Claims for service connection for purposes of accrued 
benefits

At the time of his death, the veteran had pending claims for 
service connection for acute monocytic leukemia and 
ulcerative colitis.  Certain accrued benefits may be payable 
upon the death of a beneficiary, based on the evidence on 
record at the time of the veteran's death.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death. Id.  In this 
case, the appellant filed her claim for accrued benefits in 
May 1989, within the year after the veteran's death in 
November 1988.  

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303.

Service connection for leukemia and ulcers may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309(a).  

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Any additional disability, that is, impairment 
of earning capacity, resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition, shall be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service personnel records confirm that he 
served in Vietnam during the Vietnam era.  Therefore he is 
entitled to a presumption of exposure to herbicide agents.  
However, there are no provisions for presumptive service 
connection for monocytic leukemia or ulcerative colitis as 
due to herbicide exposure.  Thus, service connection on a 
presumptive basis is not warranted for purposes of accrued 
benefits.  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Moreover (as 
detailed below) none of the evidence on file at the time of 
the veteran's death included a medical opinion relating any 
monocytic leukemia or ulcerative colitis to his presumed 
exposure to herbicides.

A.  Monocytic leukemia

The evidence of record at the time of the veteran's death 
included service medical records which are negative for any 
complaints or diagnosis of monocytic leukemia.  

There is no evidence that the veteran was diagnosed as having 
monocytic leukemia within a year of his discharge, and (as 
reflected by the evidence on file at the time of his death), 
the first diagnosis of monocytic leukemia is found on a VA 
hospitalization report dated in June 1988 (over 18 years 
after separation from active duty).  Moreover, none of the 
records in the claims file at the time of the veteran's death 
contain a medical opinion relating his monocyclic leukemia to 
service, including as due to exposure to herbicides.

In short, the weight of the credible evidence in VA's 
possession at the time of the veteran's death demonstrates 
that any monocytic leukemia he had began years after his 
separation from service and was not caused by exposure to 
herbicides or any incident of service.  Although the veteran 
contended that his monocytic leukemia arose during active 
duty, as a layman, he had no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  The 
same may be said of the appellant.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence in VA's possession at 
the time of the veteran's death was against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for monocytic leukemia (for purposes of 
accrued benefits) must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Ulcerative colitis 

Service medical records on file at the time of the veteran's 
death reflect that in December 1969 he sought treatment for 
cramps and a feeling of "butterflies" in his stomach.  
Abdominal examination was negative but he was given 
medication.  

Thereafter, his abdomen and viscera were normal at an August 
1970 separation examination, and there is no evidence that he 
was diagnosed as having an ulcer within a year of discharge.  
Indeed (as reflected by the evidence on file at the time of 
his death), the first diagnosis of ulcerative colitis is 
found on a VA hospitalization report dated in June 1988 (over 
18 years after separation from active duty).  That 
hospitalization report noted (in pertinent part) that the 
veteran had a 10 year history of ulcerative colitis, while an 
October 1988 hospitalization report noted a 12 year history 
of ulcerative colitis.  Even assuming the veteran's 
ulcerative colitis was first manifested as early as October 
1976, that is still well beyond the one-year period following 
separation. 

At the time of his death, there was no medical opinion on 
file relating the veteran's ulcerative colitis to his period 
of active duty (including as due to exposure to herbicides) 
or to his depressive neurosis (a psychiatric disability which 
was service connected by a March 1976 rating decision).  

In an August 1988 letter, a private psychiatrist described 
how the veteran was seen in weekly psychotherapy sessions 
from July 1977 to February 1981, and how his tension 
"manifested itself somatically in colitis which would flare 
up in correspondence with the demands of external stressors 
(relationships, job difficulties, family ties, etc.)."  
While this opinion favors the claim for service connection 
for ulcerative colitis, the Board cannot consider it with 
regard to the claim for accrued benefits because it was not 
in VA's possession on or before the date of the veteran's 
death (it was received in May 1990).  See 38 C.F.R. 
§ 3.1000(d)(4).  This letter (from a private psychiatrist to 
the appellant) is not a VA record and therefore was not even 
in VA's constructive possession at the time of the veteran's 
death.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency).

The weight of the credible evidence in VA's possession at the 
time of the veteran's death demonstrates that any ulcerative 
colitis disability that he had began years after separation 
and was not caused by any incident of service, exposure to 
herbicides, or his service-connected psychiatric disability.  
Although the veteran contended that his ulcerative colitis 
disability should have been service connected, as a layman, 
he had no competence to give a medical opinion on the 
etiology of a condition.  Again, the same may be said of the 
appellant.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence in VA's possession at 
the time of the veteran's death was against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for ulcerative colitis (for purposes of 
accrued benefits) must also be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for monocytic leukemia, for purposes of 
accrued benefits, is denied.

Service connection for ulcerative colitis, for purposes of 
accrued benefits, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


